 
Exhibit 10.1
 
 
Clarkson University
 
AGREEMENT FOR LIMITED RESEARCH
Clarkson University
Division of Research
8 Clarkson Avenue, Box 5630
Potsdam, NY 13699-5630
 
 
To: WindTamer Corporation.
P.O. Box 460
Livonia, NY 14487
 
 
  Bill to (if different address):
 
 
Start Date:   August 17, 2009
 
 
  Completion Date:   December 31, 2009 (Revised)
Payment terms:                                Date of Payments:
Two Payments of                            1st Payment: August 17, 2009
$2,250.00                                           2nd Payment: November 17,
2009
 
 
Description of Research Activities
(Use additional sheet as needed)
Task 1: Modeling Analysis – mRotor, an in-house rotor design and analysis code
developed at Clarkson University
 
Task 2: Experimental Testing/Optimization – Clarkson Wind turbine Test Site
 
Task 3: Communication between Clarkson and WindTamer including travel and
associated costs
 
Task 4: Design and optimization of the WindTamer turbine concept
 
The Statement of Work is subject to modification as agreed to by both parties.
 
 
 
 
This Confirming Order must be signed by a Company official authorized to
obligate the Company to the terms
and conditions of this agreement which appear on the reverse side of this order.
NO OTHER TERMS SHALL APPLY
 
 
Project Total:   $4,500.00
 
 
  (fixed price agreement)
  Offered by CLARKSON:\
 /s/ Gregory Slack              
  Name:                    Gregory C. Slack                 
  Title:                      Director of Research & Technology
Transfer         
  Date:
  Accepted by:
  /s/ Kenneth Visser                 
  Name:                 Kenneth Visser                                    
  Title:                   Principal Investigator           
       
  Date:                   11/30/2009
  Accepted by:
/s/Gerald Brock          
  Name:              Gerald Brock                
  Title:                President, WindTamer, Inc.   
 
  Date:                     11/23/2009
 





Page 1 of 2
 

--------------------------------------------------------------------------------


 
 


AGREEMENT FOR LIMITED RESEARCH
Clarkson University, Division of Research
8 Clarkson Avenue, Box 5630
Potsdam, NY 13699-5630
 
1.      Services. CLARKSON agrees to perform the Research Activities described
above or on Attachment A, incorporated herein at the request of PURCHASER. These
are provided to enrich the Clarkson's educational mission by training the
undergraduate and graduate students with the "real-world" problem solving skills
using the latest technology and equipment.
 
2.      Commencement-reports. Research Activities will begin upon CLARKSON's
receipt of all necessary materials and information from PURCHASER to enable
CLARKSON to begin research or on the start date shown on the reverse side,
whichever occurs later. All research will be completed and a final report of
results provided to PURCHASER within 30 days of completion date.
 
3.      Payment. Payment for Research Activities will be made as outlined on the
reverse side, and the attached, if applicable.
 
4.      Termination. Performance under this Agreement may be terminated by the
PURCHASER upon thirty (30) days written notice; performance may be terminated by
CLARKSON if circumstances beyond its control preclude continuation of the
research. Upon termination CLARKSON shall be reimbursed for all costs and
non-cancelable commitment incurred in the performance of this Agreement, such
reimbursement not to exceed the total project cost.
 
5.      Exclusion of warranties. CLARKSON makes no warranty, representation or
guarantee of any nature, express or implied in connection with the activities to
be provided. All warranties, including any implied warranties of merchantability
or fitness are expressly disclaimed.
 
6.      Confidentiality. For a period of three (3) years from the effective date
of the agreement, all information and materials provided by PURCHASER, if such
is labeled as confidential at the time of delivery to CLARKSON, shall be held in
confidence by CLARKSON and CLARKSON shall not use any such information or
material for any purpose other than the Research Activities pursuant to this
AGREEMENT.
 
All information and results generated as a result of this AGREEMENT shall also
be kept confidential for three (3) years and shall not be used for any purpose
other than delivery to PURCHASER.
 
7.       Intellectual Property. Neither party acquires any intellectual property
rights under this Agreement;
● All information and inventions made solely or substantially by one or more
staff members of CLARKSON under the Research Program shall be assigned to and
the property of CLARKSON ("CLARKSON Intellectual Property").
● All Information and Inventions made solely or substantially by employees of
SPONSOR shall be assigned to and the property of SPONSOR
● Neither party has an obligation under this Agreement to purchase any activity
beyond those referenced herein, or items from the other party, or to deal
exclusively with the other party in any field.
 
8.        Indemnity. PURCHASER agrees to indemnify and hold harmless CLARKSON,
its Board of Control, officers and employees from and against any and all
claims, costs or judgments (including expenses of defense) arising out of
claimed copyright, patent, or other confidentiality or proprietary rights
violations with respect to any product or information provided by PURCHASER to
CLARKSON; and against any and all claims for personal injury, bodily injury or
other damages in any manner arising out of services or results provided by
CLARKSON pursuant to this AGREEMENT excepting, however, bodily injury occurring
to CLARKSON employees in the course of the performance of any activities
required hereby.
 
9.        Name use. PURCHASER will not, directly or indirectly, utilize the name
of CLARKSON or any employee thereof in any publicity or other written or spoken
communication with respect to the Research Activities provided, or the Research
Activities results, without prior written approval from CLARKSON.
 
10.       Export Controls Compliance. This agreement shall be in accordance with
the Export Control Compliance regulations.
 



Page 2 of 2



--------------------------------------------------------------------------------

 
 